Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically Claims 1, 8, and 15 now require an initial color state and being maintained [the color] when exposed. These new limitations are not found anywhere within the specification. Exposure is described, but nothing relating to a color being maintained throughout the exposure is disclosed.
The remaining claims are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto (US 10935447 B2). Takemoto discloses:
15. An aircraft (1) comprising:
1. A component equipped with a high-visibility impact detection system, comprising:
a composite layer (101; “composite”; Column 4 Line 38) having a minimum impact energy level (“exceeding a permissible range”; Column 4 Line 49) known to potentially cause damage to the composite layer;
a high-visibility layer (22) covering at least a portion of the composite layer, the high-visibility layer comprising an initial color state (“red”; Column 7 Line 65); and
a top layer (21) covering the high-visibility layer, the top layer being configured to rupture (“delaminatable”; Column 2 Line 38), and expose the high-visibility layer in the initial color state (still red), when subjected to an impact energy level greater than or equal to the minimum impact energy level.

2. The component of claim 1, wherein the high-visibility layer comprises a color that contrasts with a color of the top layer (red color becomes darker”; Column 8 Line 3).

3. The component of claim 2, wherein the high-visibility layer comprises one of a film (“pressure-sensitive film”; Column 8 Line 15) or a paint.

4. The component of claim 2, wherein the top layer comprises one of a film (“film of polyurethane or a film of polyethylene”; Column 7 Line 6) or a paint.

7. The component of claim 2, wherein a thickness or a composition of the top layer varies based on the composite layer having different minimum impact energy levels known to potentially cause damage to the composite layer in different locations (“Or, the thickness of the first pressure-sensitive layer 22 or the material of the first pressure-sensitive layer 22 (ex. a kind of the pressure-sensitive film) may be changed”; Column 8 Line 52).

Claims 8-14 are rejected with the same reasoning and elements as applied to Claims 1-4 and 7.

Allowable Subject Matter
Claims 5, 6, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(a) rejection is overcome.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. Applicant has added limitations directed toward an initial color state, however these limitations are not supported by the specification. See the rejection above. The prior art of Takemoto teaches an initial red color and then an impact and still a red color is shown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642